liMURRAY, J.,
concurring with reasons.
During oral argument, counsel for Mr. Cooper represented that contracts between Park One, Inc. and certain other defendants were discovered subsequent to the ruling on these exceptions. Based on these contracts, Park One may have assumed a duty to warn or otherwise protect pedestrians such as Mr. Cooper from the risk of being struck by a train. For this reason, I agree with the majority that he may be able to remove by amendment the grounds for the exception maintained by the trial court. For this reason, I agree with the majority that a remand is required pursuant to article 934 of the Louisiana Code of Civil Procedure.